Citation Nr: 0524782	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-17 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1998 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  There is no objective evidence the veteran participated 
in combat.

3.  There is no independent verification of a stressor in 
service, including any putative events while serving at an 
air base in Torrejon, Spain, to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
June 1998.  Prior to that denial, the RO sent the veteran a 
letter requesting specific information to verify any stressor 
he believed caused PTSD.  After the June 1998 denial, the RO 
again requested more specific information regarding his 
putative stressors.  And in September 2001, the RO sent him 
an additional letter regarding the evidence that needed to be 
submitted for him to prevail on his claim for PTSD, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  The RO subsequently readjudicated the claim 
on the merits.  The RO also sent him the regulation 
pertaining to the VCAA in its August 2004 supplemental 
statement of the case (SSOC).  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA must ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Id. at 120.  The 
Board again notes that the initial rating decision was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  But after enactment of the VCAA, 
the RO readjudicated the claim on the merits.  Consequently, 
since the veteran already has received the requisite VCAA 
notice in September 2001, any defect with respect to the 
timing of it was mere harmless error.  That is to say, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his PTSD 
claim - including specific information concerning his 
alleged stressors.  And he submitted, or the RO obtained, his 
service medical and personnel records and his VA medical 
records.  The RO attempted to verify his alleged stressors in 
service with a government department.  He provided evidence 
regarding the stressor he purportedly experienced in service, 
and the RO provided him several VA examinations.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  



In addition, in a recent February 2005 written statement, the 
veteran's representative indicated there was no further 
evidence to submit and waived the 
60-day response period prior to returning the case to the 
Board.  Thus, there is no evidence missing from the record 
that must be part of it for the veteran to prevail on the 
claim, so the timing of the VCAA notice was harmless.  
VAOPGCPREC 
7-2004.  And for the reasons indicated, the content of the 
VCAA notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required. 

II.  Factual Background

The veteran's service medical records are unremarkable for 
any findings, complaints or treatment of a psychiatric 
disorder - including a stress-related mental illness.  He 
did not serve in combat.  His military occupational specialty 
(MOS) was jet engine mechanic.  

The veteran presented at a VA emergency room in July 1995.  
He was referred to the psychiatric clinic.  He stated that he 
wanted to talk about his problems.  He noted that he had 
injured his back and neck at work in November 1993.  However, 
his manager harassed him into returning to work and stopped 
his workers' compensation benefits.  Thereafter he became 
depressed, was not eating or sleeping well, was anergic, and 
was anhedonic.  The diagnosis was major depressive disorder, 
single episode.  He was referred for treatment, 
including outpatient counseling and medication.  

The veteran filed an application for VA benefits in September 
1995.  He indicated he had been under VA psychiatric care 
since July 1995.  



A VA mental disorders examination was conducted in October 
1995.  The veteran noted that he had been unemployed since 
sustaining a head and neck injury while unloading airplanes 
in November 1992.  His workers' compensation benefits were 
discontinued in May 1995.  He had no history of psychiatric 
problems until May 1995, when he became very depressed over 
his financial difficulties.

The Axis I diagnosis was major depression, single episode.  
There was no Axis II diagnosis.  The Axis IV psychosocial 
stressors were extreme.  The Axis V Global Assessment of 
Functioning (GAF) scores were 30 (current), 50 (past year).

In April 1997 the veteran underwent a brief psychological 
assessment for day hospital, and was administered the Millon 
Clinical Multiaxial Inventory-II 
(MCMI-II).  The examiner noted that the veteran produced a 
valid MCMI.  He answered the questions as a person 
experiencing a severe mental disorder would.  The results 
suggested an Axis I diagnosis of major depression, recurrent, 
severe, without psychotic features.  The results also 
suggested long-standing characterological issues and offered 
the following diagnostic possibilities:  avoidant, 
schizotypical, and/or passive aggressive personality 
disorder.  

In November 1997, the RO sent a letter to the veteran and 
requested that he complete a PTSD questionnaire regarding his 
claimed experiences in service.  In April 1998, his reply 
noted that he served with the 401 Field Maintenance Squadron 
(Tactical Fighter Wing) in Torrejon, Spain, and that, in 
approximately 1967 or 1968, he witnessed the death of a crew 
chief when he was accidentally ejected from the cockpit of an 
F-100 fighter undergoing repairs in a hanger.  

A letter from the veteran's VA Registered Nurse, Certified 
(Clinical) Specialist.  (RNCS), and Acting Chief, Health 
Management Information System, dated in April 1998, is of 
record.  It was noted the veteran was had been undergoing 
treatment for the past year and was placed in a day hospital 
program.  He was depressed, suffered from PTSD, had recurrent 
nightmares, and tended to isolate himself from people due to 
witnessing two incidents in service.

A letter from a registered clinical specialist dated in May 
1998 is of record.  The veteran reported that in October 
1997, while fishing at sea, one of his companions was thrown 
overboard.  He said he rescued the individual and since then 
had not been able to go aboard a boat.  The experience had 
caused him severe panic attacks, hyperventilation, and severe 
nightmares.  As fishing was one of the few hobbies in which 
he participated, his inability to fish had caused him to be 
depressed and more socially isolated.  

A letter from the veteran's physician and social worker dated 
in May 1998 is of record.  They note the veteran has been 
involved in a noncombat PTSD outpatient program since August 
1997.  They also stated that he has PTSD due to experiencing 
two traumatic events in service, witnessing the accidental 
ejection of a fellow serviceman from the cockpit of a plane 
while it was being repaired in a hanger, and witnessing 
another serviceman being injured when he was sucked into the 
jet engine while they were repairing the plane.  

In a letter dated in July 1998, the veteran's VA RNCS, staff 
psychiatrist, and Acting Chief, Health Management Information 
System stated that the veteran has PTSD due to witnessing 
traumatic events in service, and was unemployable due to the 
condition.  He would get flashbacks of these events while 
working as an airport ramp serviceman.  A recent airplane 
crash in which some of his friends were killed aggravated his 
problems and the nightmares returned.  In 1993, he became 
more agitated and socially isolated, and he starting abusing 
alcohol in April 1993.  

In a letter also dated in July 1998, the veteran's VA staff 
psychiatrist stated that the veteran has PTSD due to 
witnessing traumatic events in service causing severe 
incapacitation.  

In a letter dated in July 1998, the veteran's ex-wife stated 
that in the six years they were married the veteran had 
terrible nightmares, did not socialize with people, and drank 
heavily.  She now believes these symptoms were the result of 
his war trauma in service.

In his substantive appeal (VA Form 9), received in November 
1998, the veteran requested another VA examination.  He 
believed that he had provided enough information to verify 
his alleged stressors in service.  He also stated that, 
if additional information was needed, the RO should so inform 
him.  

A letter from the veteran's physician and social worker dated 
in January 1999 is of record.  They note he had been 
prescribed medication for his PTSD.  

A VA outpatient treatment record dated in January 1999 
reveals the veteran stated that he had never spoken to anyone 
about the two alleged incidents in service, which resulted in 
gruesome deaths.  He had suffered from nightmares, 
intrusive thoughts, and flashbacks the past 30 years.  He 
believed these symptoms destroyed his career and ability to 
be employed.  He did not understand why he was not receiving 
VA benefits for his PTSD.  

A VA PTSD examination was conducted in June 1999.  The 
veteran noted that he was hospitalized during service, in 
1966, for anxiety.  He said he witnessed the death of a crew 
chief who was accidentally ejected from a cockpit of a jet 
fighter while it was being repaired in a hanger.  The crew 
chief hit the roof of the hanger and his body was smashed 
into many bloody pieces.  In addition, the veteran said an 
electrician was sucked into the jet engine intake in service.  
The electrician was injured but did not die.  The Axis I 
diagnoses were PTSD, major depression, and alcohol abuse in 
remission for two and a half years.  There was no Axis II 
diagnosis.  The Axis III diagnosis was sleep apnea.  The Axis 
V GAF score was 45.

In July 1999, the veteran submitted another response to a 
PTSD questionnaire.  His reply noted that he served with the 
401 Field Maintenance Squadron (Tactical Fighter Wing) in 
Torrejon, Spain, and that in approximately 1967 or 1968 a 
crew chief ejected from an F-100 fighter in a hanger.  In 
addition, he also noted that an electrician was sucked into 
the jet engine intake in service.  The electrician did not 
die, but the incident reportedly shook the veteran up 
nonetheless.  



A VA mental health clinic treatment summary dated in May 2001 
is of record.  The physician stated the veteran had been 
treated for severe and chronic PTSD since June 1999, due to 
being a close-range witness to four fatal accidents 
in service.  

A VA psychology progress note dated in July 2001 is of 
record.  The examiner indicated the veteran was exposed to 
several uncommon and traumatic events in service, which have 
left him with permanent emotional scars.  He reported that 
his current stressors were financial related and lack of 
motivation.  The diagnosis was severe and chronic PTSD.  

The RO sent the veteran and his representative letters in 
July 2002.  It was noted that a letter was sent to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
requesting supporting evidence pertaining to the veteran's 
alleged stressors.  The response from USASCRUR stated that 
the information supplied was insufficient to conduct a 
meaningful search.  To conduct a meaningful search, the 
veteran should provide another response to a PTSD 
questionnaire, and include the most specific date possible, 
the location of events, the name of the people involved, and 
the unit designation to the squadron level.  Subsequently, 
he and his representative submitted additional evidence, but 
none of the evidence provided more specific information 
regarding his alleged stressors in service.

In a physician's questionnaire dated in November 2003, the 
veteran's psychiatrist stated that the veteran has PTSD due 
to witnessing a fellow serviceman being sucked into the 
intake of a F-100 jet fighter.  The condition caused severe 
depression, anxiety, and intrusive thoughts.  The physician 
went on to note the veteran was not gainfully employed.  

In the representative's statement dated in February 2005, the 
Board was invited to provide suggestions that would aid the 
veteran in verifying his alleged stressors.  



III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis or 
etiology, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen v. Brown, 10 
Vet. App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).



If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is insufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  The amendment, however, 
did not change the pertinent part of the regulation dealing 
with the requirement of independent verification of a 
noncombat stressor.  See generally 67 Fed. Reg. 10,330 (Mar. 
7, 2002).

The Board recognizes the veteran sincerely believes his claim 
has merit and, therefore, should be granted.  Unfortunately, 
however, there simply is no evidence currently of record 
beyond his and his ex-wife's statements, and those who have 
seen him in consultation, suggesting he witnessed any 
injuries or deaths of fellow servicemen as he alleges.  And 
bare in mind, his testimony, alone, is insufficient to 
establish the occurrence of the claimed stressors.  See 
Cohen, Moreau, Dizoglio, West, supra.  The same is true of 
the statements of his ex-wife and his doctors, too, since 
they relied on an unsubstantiated history as a predicate for 
their opinions.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993).



And as there is no independent corroboration of the putative 
stressors in service, the Board is not bound to accept the 
medical opinions based upon such accounts that diagnose PTSD.  
See Wood, Wilson, supra.  So service connection is not 
warranted for PTSD or depression.  In this regard, the Board 
notes that the veteran, in VA medical records dated in 1995, 
originally claimed psychiatric problems stemming from 
difficulties (financial and otherwise) that he had 
experienced since a civilian work-related injury.  That 
incident, while indeed unfortunate, bore no relationship 
whatsoever to his service in the military as there was no 
mention of any problem in service causing these difficulties.  
In addition, the veteran has related differing versions of 
his putative stressors in service to medical personnel.  
At times he has reported that the serviceman that was sucked 
into the intake of the jet engine was only injured, whereas 
at other times he has claimed this soldier died.  Also, one 
clinician noted the veteran witnessed four fatal accidents in 
service, whereas at several other times the number reported 
was less - only two.  Finally, the veteran stated in 1995 
that he was unable to work due to his civilian work-related 
neck and back problems; subsequently, however, he stated that 
he stopped working due to his PTSD.  So his allegations are, 
at times, in stark contrast.

Regardless, though, of issues concerning his credibility, the 
RO requested several times that the veteran and/or his 
representative provide specific details regarding these 
alleged noncombat stressors in service.  But the response 
from the veteran that the events could have occurred within a 
two-year period and his inability to provide the names of the 
injured parties is insufficient to initiate a search of unit 
records.  In view of his failure to submit adequate 
information and evidence to support his claim, after several 
requests for more specific information, the Board finds that 
no further duty by VA is owed him.  In this regard, the Board 
emphasizes that the duty to assist is not always a one-way 
street; if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood at 193.  

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


